USCA4 Appeal: 21-7467      Doc: 7        Filed: 02/07/2022     Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7467


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        TRAVIS COBRIAL CHALK,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Robert G. Doumar, Senior District Judge. (2:03-cr-00146-RGD-TEM-1)


        Submitted: December 21, 2021                                      Decided: February 7, 2022


        Before WILKINSON, NIEMEYER, and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Travis Cobrial Chalk, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7467       Doc: 7        Filed: 02/07/2022     Pg: 2 of 4




        PER CURIAM:

               Travis Cobrial Chalk appeals the district court’s order on remand granting his

        motion for a sentence reduction under 18 U.S.C. § 3582(c)(1)(B), and § 404(b) of the First

        Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222, and reducing his supervised

        release revocation sentence to 36 months’ imprisonment. See United States v. Venable,

        943 F.3d 187, 194 (4th Cir. 2019). The district court also imposed an additional 23-month

        term of supervised release. On appeal, Chalk generally argues that the district court should

        have further reduced his prison sentence. Chalk also asserts that the district court made

        factual errors in considering the 18 U.S.C. § 3553(a) factors. Lastly, Chalk contends that

        the additional 23-month term of supervised release is illegal. For the reasons provided

        below, we affirm.

               We review for abuse of discretion the district court’s ruling on Chalk’s First Step

        Act motion. See United States v. Jackson, 952 F.3d 492, 497, 502 (4th Cir. 2020). In

        United States v. Collington, we explained that a district court is obliged to proceed in the

        following manner when imposing sentence under the First Step Act: (1) the court “must

        accurately recalculate the [Sentencing] Guidelines sentence range,” (2) the court “must

        correct original Guidelines errors and apply intervening case law made retroactive to the

        original sentence,” and (3) “the court must consider the § 3553(a) factors to determine what

        sentence is appropriate.” 995 F.3d 347, 355 (4th Cir. 2021).

               Our Collington decision also ruled that when a district court “exercises [its]

        discretion to reduce a sentence, the imposition of the reduced sentence must be

        procedurally and substantively reasonable.” Id. at 358. A district court imposing sentence

                                                     2
USCA4 Appeal: 21-7467      Doc: 7         Filed: 02/07/2022      Pg: 3 of 4




        under the First Step Act is therefore required to “consider a defendant’s arguments, give

        individual consideration to the defendant’s characteristics in light of the § 3553(a) factors,

        determine . . . whether a given sentence remains appropriate in light of those factors, and

        adequately explain that decision.” Id. at 360.

               On remand, the district court accurately recalculated Chalk’s nonbinding policy

        statement range under Chapter Seven of the Guidelines. The district court also explained

        its decision to sentence Chalk to 36 months’ imprisonment using the § 3553(a) factors.

        Although we recognize that the district court’s summary of Chalk’s criminal history in

        relation to the § 3553(a) factors contained two errors of fact, the court’s broader point—

        that Chalk had amassed a significant criminal history as an adult before being sentenced to

        federal prison for the drug conspiracy offense underlying these proceedings—was

        accurate. * Accordingly, we are satisfied that these errors were harmless when the district

        court’s assessment of the § 3553(a) factors is viewed in its totality. See Fed. R. Crim. P.

        52(a) (“Any error . . . that does not affect substantial rights must be disregarded.”); United

        States v. Brizuela, 962 F.3d 784, 798 (4th Cir. 2020) (“An error is harmless if we can say

        with fair assurance, after pondering all that happened without stripping the erroneous action

        from the whole, that the judgment was not substantially swayed by the error.” (internal




               *
                 The district court incorrectly stated that Chalk has multiple convictions for driving
        under the influence. Chalk has never been convicted of such an offense. Additionally, the
        district court wrongly suggested that Chalk had been convicted of distribution of crack
        cocaine as an adult.

                                                      3
USCA4 Appeal: 21-7467      Doc: 7         Filed: 02/07/2022      Pg: 4 of 4




        quotation marks omitted)); United States v. Myers, 589 F.3d 117, 125 (4th Cir. 2009)

        (concluding that factual error at sentencing was harmless).

               Chalk also argues that the district court’s imposition of an additional 23-month term

        of supervised release is illegal. According to Chalk, the district court could not sentence

        him to any period of supervised release after having imposed the statutory maximum prison

        term upon revocation. See 18 U.S.C. § 3583(e)(3) (providing that, upon revocation of

        supervised release where underlying conviction is Class B felony, maximum prison

        sentence is three years). Based upon our review of the record, however, we conclude that

        the additional period of supervised release was permissible under 18 U.S.C. § 3583(h). See

        United States v. Perez, __ F.4th __, __, No. 21-4026, 2022 WL 55541, at *5 & n.5, *6 (4th

        Cir. Jan. 6, 2022) (explaining that maximum term of supervised release for violation of 21

        U.S.C. § 841(b)(1)(B) is life).

               We therefore affirm the district court’s order. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     4